Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 1 of 27



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                             1:18-CV-24227-CMA-Altonaga

   JASON MILLER,                                         )
                                                         )
                                       Plaintiff,        )
                                                         )
            vs.                                          )
                                                         )
   GIZMODO MEDIA GROUP, LLC, et al.,                     )
                                                         )
                                       Defendants.       )
                                                         )
                                                         )
                                                         )




                    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
                         INCORPORATED MEMORANDUM OF LAW




                                                         1
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 2 of 27



                                       PRELIMINARY STATEMENT
            This Court should grant this motion and dismiss the action for three independent reasons.
   First, the Article is privileged under New York law. New York’s fair report privilege, contained
   in Section 74 of New York’s Civil Rights Law, provides an absolute privilege against a claim for
   libel when the press fairly and accurately reports on filed court documents. Holy Spirit Ass’n for
   Unification of World Christianity v. New York Times Col, 49 N.Y.2d 63, 67-78 (N.Y. 1979). It is
   undisputed that the Supplement was filed in a public court proceeding and the evidence now
   establishes that the Article fairly and accurately reported on the Supplement. Under the holding
   of Holy Spirit, and the law that follows it, the Article is a fair report on the Supplement and is
   privileged. This Court need go no further than this dispositive issue. Second, and
   independently, the action fails because the Defendants made no defamatory statements of fact
   about Miller, but instead reported on allegations contained in a court filing without adopting the
   truth or falsity of the allegations. Finally, as a public figure, Miller has not established, and
   cannot establish, that Defendants published the Article knowing their report on the Supplement’s
   filing was substantially false or with serious doubts as to the accuracy of the report. Absent clear
   and convincing evidence of actual malice, Miller’s claim fails and should be dismissed now.
            At bottom, Miller seeks to impose liability to the tune of $100 million dollars upon a
   news organization simply for reporting on allegations made by a public figure against a public
   figure, in a public court proceeding. Miller argues this consequence is appropriate – and
   Defendants should be stripped of all their First Amendment protections – first because he
   attempted to obtain an order sealing the allegations, and second because he believes that three
   words in the Article’s lede paragraph are unclear. These arguments are inconsistent with both
   the legislative and judicial history of New York’s fair report privilege, as well as our “profound
   national commitment to the principle that debate on public issues should be uninhibited, robust,
   and wide-open.” N.Y. Times v. Sullivan, 376 U.S. 254, 270 (1964). For all these reasons,
   Defendants are entitled to summary judgment on Miller’s claims.
                                        STATEMENT OF FACTS1
            A.        Jason Miller
            For much of his career, Jason Miller was a communications strategist for pro-life


   1
    The material facts underlying this Motion are set forth in full in Defendants’ Statement of
   Undisputed Material Facts (“SOF”), filed concurrently herewith.

                                                      1
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 3 of 27



   Republican candidates. (SOF ¶ 2.) Early in the Presidential election, Miller was a Senior
   Communications Advisor for Ted Cruz’s presidential campaign. (Id. ¶ 3.) When Senator Cruz
   dropped out of the race, Miller took a job as a Senior Communications Advisor for the Trump
   campaign and became a prominent advocate for President Trump in the media. (Id. ¶ 4.)
            Miller has been married to Kelly Miller since 2008. (Id. ¶ 5.) Miller testified that in late
   2016 he was living separately from his wife and had serious marital problems, but Mrs. Miller
   testified that though she was living in California in 2016 to take care of her ailing father, she
   believed she and Miller had a sound, committed marriage. (Id. ¶¶ 5, 6.) In the fall of 2016, Mrs.
   Miller was pregnant with the Millers’ second child, who was born on January 6, 2017. (Id. ¶ 7.)
            B.        A.J. Delgado
            In mid-2016, Arlene J. Delgado was a prominent advocate for then-candidate Trump.
   (Id. ¶¶ 9, 10.) Delgado, a University of Florida and Harvard Law School graduate, is a member
   of the New York bar. (Id. ¶ 8.) Since 2013, Delgado has been a high-profile conservative
   commentator. Between 2013 and 2017, Delgado appeared on radio and television stations,
   including Fox News, MSNBC, CNN, Yahoo, al Jazeera, Univision, Telemundo, and NPR. (Id. ¶
   9.) She has been published in The American Conservative; the National Review, the Miami
   Herald, the Washington Post, Breitbart, The Daily Caller, and FoxNews.com. (Id.)
            In August 2016, the Trump campaign hired Delgado to work as a surrogate, i.e. someone
   who spoke to the media on its behalf. (Id. ¶ 11.) Miller was instrumental in hiring Delgado and
   testified that she was a “very effective communicator.” (Id. ¶ 11-12, 14.) As head of the
   Communications team, Miller, along with Brian Lanza and Boris Epshteyn, was Delgado’s
   supervisor. (Id. ¶ 13.) Delgado has been described as “the perfect campaign surrogate” and even
   MSNBC touted her as Trump’s “most cogent, formidable surrogate” on television. (Id. ¶ 12,
   Exs. 6 at 7, 26.2) Sean Hannity of Fox News said she has “incredible communication skills. She
   is not only a Harvard grad who is brilliant, but she has incredible insight and knowledge on every
   important issue of the day . . . a huge asset to the Trump campaign.” (Exs. 6 at 6-7, 25 at 2.)
            C.        Delgado and Miller Have an Affair
            On October 18, 2016, the night before the third presidential debate in Las Vegas, Miller
   and Delgado, along with one other Trump staffer and reporters, went to the Sapphire Strip Club.


   2
    Exhibits cited herein are to the Declaration of Katherine Krueger, Declaration of Timothy
   Marchman, and Notice of Filing, all filed herewith.

                                                      2
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 4 of 27



   (SOF ¶ 15.) Miller and Delgado had sex that night and began an affair.3 (Id.).
            On October 22, 2016, an article appeared in the Page Six section of the New York Post,
   reporting on the strip club visit. (Id. ¶ 21, Ex. 3.) Miller testified that he was reprimanded for
   attending the strip club by Jared Kushner, and Kushner and Steve Bannon both asked him if he
   was having an affair with Delgado. Miller testified that he “lied” to each of them by denying it.
   (SOF ¶¶ 22, 24.) Miller also testified that after Mrs. Miller saw the New York Post article she
   asked him if he was having an affair with Delgado. (Id. ¶ 24.) Miller “lied” to her, too. (Id.)
   Finally, a woman with whom Mr. Miller had had an affair earlier in 2016 also called Miller and
   asked him if he was having an affair with Delgado. (Id.) He “lied” to her, too. (Id.)
            Miller and Delgado embarked on a romantic sexual affair. (Id. ¶ 15.) During the affair,
   Delgado continued to appear as a surrogate for Trump in the media, working on the campaign
   and on the transition team. (Id. ¶ 20.) In addition, after Trump’s election to the presidency,
   Miller recommended Delgado for a job working in the White House for the President. (Id.)
            Just before Thanksgiving, Delgado told Miller that she was pregnant with his child. (Id.
   ¶ 25.) Over the ensuing weeks, Delgado repeatedly asked Miller to tell his wife about their affair
   and the pregnancy, but Miller refused. (Id. ¶ 29.) Ultimately, on December 17, 2016, Delgado
   sent an email to Mrs. Miller asking to speak to her. (Id. ¶ 30.) They did not speak, but later that
   evening Mr. Miller confessed his affair, and Delgado’s pregnancy, to his 9-months-pregnant
   wife. (Id. ¶ 31.) Miller testified that from this point forward, Delgado, whom Miller had
   previously described as effective and a “triple threat” (Ex. 25), and whom he had recommended
   for the White House even after he found out she was pregnant, was crazy. (SOF ¶¶ 20, 32.)
            On December 22, 2016, then-President-elect Trump announced that Miller would serve
   as White House Communications Director. (Id. ¶ 35.) Two days later, Miller announced that he
   would not be taking the position, and it was widely reported that the resignation was a due to the
   “scandal” of his affair with Delgado.4 (Id. ¶ 36.)

   3
     Miller and Delgado describe this encounter differently. While Miller testified it was the
   beginning of a “dating” relationship, Delgado testified their first encounter was “not entirely
   voluntary on my part,” and that, after a lot of drinks, “I woke up and I wasn’t sure what had
   happened kind of situation.” Delgado testified she felt she “had to be in it” because Miller was
   her boss. (SOF ¶¶ 16, 17.)
   4
     In January 2017, Miller took a job as a managing director at Teneo, a consulting firm in DC.
   (Id. ¶ 37.) Miller also worked as a commentator for CNN, as a “supporter” of Trump. (Id. ¶ 39.)
   At CNN, Miller’s honesty was repeatedly questioned by his colleagues. For example, on April

                                                     3
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 5 of 27



            D.        Delgado Is Interviewed in The Atlantic and the Baby’s Birth Makes News
            On August 15, 2017, The Atlantic published a feature article titled “From Trump Aide to
   Single Mom.” It reports in detail on the affair between Delgado and Miller, including that
   Delgado claimed she knew that Miller was married, but “he told her at the time he was separated
   from his wife.” (SOF ¶ 68; Ex. 6 at 9). It reports that Miller disclosed his wife was pregnant
   only when Delgado told him she was pregnant. (Id. at 11.) It reports that “on two separate
   occasions” Miller asked Delgado to have an abortion, and includes Miller’s denial of this claim.
   (Id. at 10-11.) The article also describes the “fallout from [Delgado and Miller’s] affair,” which
   “didn’t take an equal toll on their lives and careers.” (Id. at 13.) It discussed that Delgado felt
   she was painted as a “crazy girl” for wanting to keep her child and get child support from Miller.
   (Id. at 22.) Several other articles about Miller and Delgado were published in the summer of
   2017, some reporting on the birth of their son on July 10, 2017. (SOF ¶ 43; Exs. 5, 37).
            E.        Delgado and Miller’s Custody Dispute Unfolds, in the Public Eye
            Throughout 2017 and 2018, Delgado and Miller’s custody dispute played out in open
   court in Florida, where Miller had commenced an action against Delgado. (Id. ¶ 42.) The
   dispute was covered by the press, as well. On April 7, 2018, Talking Points Memo published an
   article entitled “Ex-Trump Aide Says Jason Miller Forcing Long Custody Battle for Revenge,” in
   which Delgado repeated her claims that Miller told her he was separated when they began their
   affair, that Miller had not told her his wife was pregnant, and that Miller was disappointed she
   would not have an abortion. (Id. ¶ 69; Ex. 7.) The TPM article also aired Delgado’s claim that
   Miller was needlessly complicating the custody battle for revenge, and that she was in financial
   distress. (Ex. 7.) Two weeks later, the Daily Mail published an article entitled “Exclusive: My
   Trump campaign lover wanted to abort baby we conceived when his wife was pregnant…”
   (SOF ¶ 69; Ex. 8.) The approximately 80-paragraph article not only recounts Delgado’s side of
   the story, it also includes images of intimate text messages between Miller and Delgado during
   their affair, the email Delgado exchanged with Miller’s wife the night the affair was revealed,
   and pages of filings from the family court. (Ex. 8.) The Article also reported for the first time
   Delgado’s allegations from the court filings that Miller had physically and sexually abused her,
   along with Miller’s denials. (Id. at 2.)


   12, 2018, Don Lemon said to Miller on air “Don’t come on CNN and lie or deflect about what’s
   going on. Come here and be honest with the American people.” (Id. ¶ 40.)

                                                     4
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 6 of 27



            On September 14, 2018, Delgado filed a motion entitled “Mother’s Supplement to
   Mother’s March 2018 Motion for Court to Consider Psychological Evaluation of the Father” (Ex.
   9) (the “Supplement”) in the Florida custody proceeding brought by Miller (the “Family Court
   Proceeding”). (Id. ¶¶ 44.) The Supplement alleged that Miller had impregnated a stripper in
   Orlando in or around 2012 and then gave her a smoothie containing an abortion pill, causing the
   woman to lose the pregnancy and become ill. (Ex. 9 at 1-2.)5 It also reported allegations that
   Miller had physically abused a different woman in Clearwater, Florida. (Id. at 9.)6 Delgado
   testified she did not file the Supplement under seal, and it has never been sealed. (SOF ¶ 45.) In
   response to Plaintiff’s public statement, Delgado obtained a copy herself on October 17, 2018,
   without showing ID. (Id.)
            F.        Katherine Krueger Obtains the Supplement
            On September 21, 2018, Katherine Krueger, Managing Editor at the website Splinter,
   received a message from a confidential source informing her that the Supplement had been filed
   by Delgado in the Family Court Proceeding. (SOF ¶ 55.) Splinter is a publication that focuses
   on news and political commentary. (Id. ¶ 51.) The website has a progressive political point of
   view, but, as Krueger, and other editors involved with the Article, testified, this point of view
   does not interfere with the truthful reporting of facts. (Id. ¶¶ 51, 52, 54). Krueger testified that
   her progressive politics are not in conflict with her careful and accurate reporting. (Id.)
            After receiving a copy of the Supplement, Krueger reviewed it in full. (Id. ¶ 59.) The
   allegations that Miller attended strip clubs, had an extramarital affair with a stripper, and the idea
   that he would ask a woman to have an abortion entirely consistent with the press reports that
   Krueger was already familiar with. (Id. ¶ 63-71.) In particular, Krueger had read the Atlantic
   article around the time it was published and knew that Delgado claimed Miller had asked her “on
   two separate occasions” to have an abortion. (Id. ¶ 68.) Krueger was also able to quickly
   corroborate that, as identified in the Supplement, Miller previously worked for Jamestown
   Associates. (Id. ¶ 70.) The way the Supplement was written also lent credibility to its contents
   because it was forthright in its description of how Delgado came to know the key allegations,


   5
     Miller testified to going to strip clubs frequently in the last 10 years, including Rachel’s in
   Orlando, the club identified in the Supplement. (SOF ¶ 23.)
   6
     The content of the Supplement and Article have been described in detail in Defendants’
   Motions to Dismiss and Reconsider, incorporated herein by reference. (Dkts. 44, 54, 117, 138.)

                                                     5
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 7 of 27



   including that some of the information was originally unverified. (Id. ¶ 72.) Krueger believed
   that the Supplement was credible and did not have serious doubts about the accuracy of the
   allegations. (Id. ¶¶ 63-78, 96-97.) There was no doubt that the filing of the Supplement, and its
   allegations, were highly newsworthy, and Krueger started to work on an article. (Id. ¶¶ 63, 80.)
            Krueger reached out to Tim Marchman, Special Projects Editor for Gizmodo, in part to
   try and independently obtain a copy of the Supplement from the court and to determine whether
   it was filed under seal. (Id. ¶ 60.) Ultimately, she and Marchman came to understand that as of
   September 21, 2018 the Supplement was not sealed. (Id. ¶ 62.) Krueger and her editors agreed
   that the Supplement was credible and newsworthy and that Krueger should do a “straight” report
   closely tracking its allegations. (Id. ¶¶ 81, 86.) Krueger’s intent was to write a story on the court
   filing itself, not on the truth or falsity of its allegations.
            As part of reporting the Article, Krueger reached out to the identifiable individuals in the
   Supplement. (Id. ¶ 82.) She contacted Miller personally, and his counsel of record in the Family
   Court Proceeding, to ask for comment, but neither responded prior to the publication of the
   Article. (Id.) Krueger contacted Delgado, who confirmed that the Supplement Krueger
   received was an authentic copy of the one she filed, and that it was not sealed. (Id.) Krueger
   also contacted Yashar Ali – a journalist her source said was referred to in the Supplement under
   the pseudonym “Journalist A” – via Twitter message, but was unable to speak to him
   substantively before publication of the Article. (Id.) Krueger then drafted a report on the
   Supplement, and Chan and Mirkinson provided edits – all with the express intention of
   presenting a straightforward, fair, and accurate report of the Supplement’s allegations. (Id. ¶ 86.)
            G.        The Article Is Published and Updated
            On September 21, 2018, at 8:14 pm, Splinter published the article “Court Docs Allege
   Ex-Trump Staffer Drugged Woman He Got Pregnant With ‘Abortion Pill’” (Ex. 1) (the
   “Article”). (SOF ¶ 90.) The Article, which embedded a full copy of the Supplement, reports,
   without embellishment, on the allegations contained in the Supplement. (Id. ¶ 91; Ex. 1.) When
   published, Krueger and her editors had no information to cause serious doubt about the accuracy
   of the Article. (Id. ¶¶ 96-97.) After publication, Miller’s counsel contacted Gizmodo about the
   allegedly “false accusations” contained in Delgado’s filing. (Id. ¶ 92.) Within an hour, Gizmodo
   updated the Article to include Miller’s denial. (Id.) The next day, September 22, Miller in a
   Twitter thread announced there is “no validity to the false accusations made” in the Supplement.


                                                         6
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 8 of 27



   (Id. ¶ 93.) Gizmodo updated the Article to include this denial, as well. (Id. ¶ 95.) Soon after,
   Ali tweeted, “I have not disproven such claims and to say so is inaccurate” and “[i]t is indeed
   accurate that I spoke to two women in Florida who made claims similar to the ones listed in Ms.
   Delgado’s filing.” (Id. ¶ 94.) Gizmodo updated its article to include these tweets.7 (Id. ¶ 95.)
                                              ARGUMENT
            A court “shall grant summary judgment if the movant shows that there is no genuine
   dispute as to any material fact and movant is entitled to judgment as a matter of law.” Fed. R.
   Civ. P. 56(a). “A party seeking summary judgment” must show an “absence of a genuine issue
   of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Only disputes over facts
   that might affect the outcome of the suit under the governing law will properly preclude the entry
   of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A mere
   ‘scintilla’ of evidence supporting the opposing party’s position will not suffice; there must be
   enough of a showing that the jury could reasonably find for that party.” Brooks v. Cty. Comm’n
   of Jefferson Cty., 446 F.3d 1160, 1162 (11th Cir. 2006) (citation omitted).
            As the Eleventh Circuit has recognized, summary dismissal of defamation cases is
   particularly appropriate because “there is a powerful interest in ensuring that free speech is not
   unduly burdened by the necessity of defending against expensive yet groundless litigation.”
   Michel v. NYP Holdings, 816 F.3d 686, 702 (11th Cir. 2016) (holding that actual malice must be
   pled plausibly pursuant to Iqbal/Twombly). In other words, “because of the importance of free
   speech, summary judgment is the ‘rule,’ and not the exception, in defamation cases.” Guitar v.
   Westinghouse Elec. Corp., 396 F. Supp. 1042, 1053 (S.D.N.Y. 1975) (citing Bon Air Hotel, Inc.
   v. Time, Inc., 426 F.2d 858 (5th Cir. 1970)), aff’d, 538 F.2d 309 (2d Cir. 1976).
            I.        DEFENDANTS’ PUBLICATION IS PRIVILEGED AS A FAIR REPORT
            The Article is absolutely privileged under New York’s fair report privilege, Civil Rights
   Law § 74.8 Consistent with longstanding precedent, New York’s privilege is construed broadly.


   7
     Miller has remained a controversial figure. This past weekend, he tweeted and subsequently
   deleted a series of obscene insults directed at Democratic Congressman Jerry Nadler. Those
   tweets were widely republished on Twitter. The Tweets, and Miller’s subsequent deactivation of
   his Twitter account and departure from Teneo, were discussed in various online publications,
   including The New York Times and the Washington Examiner. (SOF ¶ 37.)
   8
     The Court has already held that New York law, including Section 74, applies to Plaintiff’s libel
   claims. See April 24, 2019 Order on Motion to Dismiss (Dkt. 110) (“MTD Order”) at 13.

                                                    7
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 9 of 27



   Holy Spirit, 49 N.Y.2d at 67. “Were it otherwise, the narrow and confining application of the
   libel laws would entirely defeat the purposes of the First Amendment and statutes like section 74
   of the Civil Rights Law, and the public’s right to know would be seriously threatened.” Gurda v.
   Orange Cty. Publications Div. of Ottaway Newspapers, Inc., 81 A.D.2d 120, 133 (N.Y. App.
   Div. 2d Dep’t 1981) (dissenting opinion, adopted by Court of Appeals in reversing, 56 N.Y.2d
   705 (1982)). Here, the Article is privileged from liability under Section 74 because it is a “fair
   and true report” of a court document filed in a “judicial proceeding” and, even assuming the
   Supplement became “sealed,” the broad privilege is not lost.
            A.        Defendants’ Report Was “Fair and True”
            Once Section 74 attaches, as it does here, it can be defeated only when the challenged
   report is not a “fair and true” report of the underlying court document. Several well-settled
   principles inform this analysis. First, New York courts consistently hold that the privilege does
   not require exacting precision in reporting the substance of a judicial proceeding; only that the
   report be “substantially accurate.” Holy Spirit Ass’n, 49 N.Y.2d at 67; Becher v. Troy Pub. Co.,
   183 A.D.2d 230, 233 (N.Y. App. Div. 3d Dep’t 1992); Nix v. ESPN, Inc., 2019 WL 2142038, at
   *4 (11th Cir. May 15, 2019) (“report should not be ‘parsed and dissected on the basis of precise
   denotive meanings,’” quoting Holy Spirit, 49 N.Y.2d at 68). And a report is “substantially
   accurate” if, despite inaccuracies, it does “not produce a different effect on a reader than would a
   report containing the precise truth.” Silver v. Kuehbeck, 2005 WL 2990642, at *16 (S.D.N.Y.
   Nov. 7, 2005) (quotation marks and citation omitted), aff’d, 217 F. App’x 18 (2d Cir. 2007).
            Next, whether a report is “fair and true” focuses on the alleged misconduct at issue,
   specifically whether a report “attributes to [plaintiff] misconduct beyond that alleged” in the
   applicable court document. Gubarev v. BuzzFeed, Inc., 340 F. Supp. 3d 1304, 1318 (S.D. Fla.
   2018); Nix, 2019 WL 2142038, at *4 (same). See, e.g., Pisani v Staten Island Univ. Hosp., 440
   F. Supp. 2d 168 170 (E.D.N.Y. 2006) (statement that hospital admitted to regrettable
   “misconduct” by its executives was not fair and true where the hospital in fact denied
   wrongdoing). In other words, the key question in evaluating a report under Section 74 is whether
   it accurately conveys the wrongdoing alleged in the underlying court filing.
            Finally, in any fair report analysis, the court must read challenged statements “in the
   context of the entire statement or publication as a whole.” Aronson v. Wiersna, 65 N.Y.2d 592,
   594 (N.Y. 1985). See also Fraser v Park Newspapers of St. Lawrence, 246 A.D.2d 894, 895-96


                                                     8
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 10 of 27



   (N.Y. App. Div. 3d Dep’t 1998) (for Section 74, “the defamatory potential of a particular . . .
   statement is to be ascertained by considering the challenged publication in its entirety; only after
   doing so can one then determine whether, and to what extent, the falsehood affects the overall
   impression left on the average reader”).
            Applying these principles, the Article is a fair and true report of the Supplement. To
   reach this conclusion one need go no further than the undisputed fact that the Article includes a
   complete copy of the Supplement and affirmatively invites readers to “[r]ead the full court filing
   below.” (SOF ¶ 91; Ex. 1 at 5-6.) See also Gubarev, 340 F. Supp. at 1318 (embedding copy of
   document into Article was publication of the document for Section 74 purposes). Since the full
   text of the Supplement is embedded in the Article, it neutralizes any possible misapprehension of
   the nature, severity, or circumstances of Delgado’s allegations. An average reader, reviewing the
   Article and Supplement together – or, the “publication as a whole” – would have an accurate and
   complete understanding of the Supplement’s allegations. Aronson, 65 N.Y.2d at 594.
            But even considering the text of the Article divorced from the embedded Supplement, it
   remains a substantially accurate report. There is no dispute that the Article discloses the source
   of its reporting and properly attributes the allegations to the recently filed Supplement. Together
   with the headline – which itself begins “Court Docs Allege” – the Article includes no less than
   nineteen (19) separate attributions to “court documents,” “claims” or the “filing.” (Ex. 1.) Nor
   is there any dispute that the Article faithfully and accurately – in a block quote directly from the
   Supplement – describes Miller’s alleged wrongdoing. Remarkably, Miller affirmatively admits
   this key and dispositive fact. (Opp. to Mot. for Reconsideration (Dkt. 137) (“Opp. Rec.”) at 7)
   (“[t]he issue here is not the description of the alleged ‘wrongdoing’ itself.”).
             Instead, Miller argues that Defendants should be stripped of New York’s absolute
   privilege because the Article makes “omissions” that create a “false impression” that the victim
   herself made a direct claim of criminal conduct instead of an “adverse, biased party in an
   acrimonious paternity case.” (Opp. Rec. at 7). The problem with this argument is that it
   fundamentally misstates the Article and the Supplement. The Article is clearly reporting on
   Delgado’s filing in what is described in the Article’s first paragraph, as an “ongoing custody
   battle” between Miller and Delgado, that has “taken a nasty turn,” with an “explosive new court
   filing.” (Ex. 1 at 1). Indeed, after reminding readers of Miller and Delgado’s tangled history, the
   Article states that the relationship had been marked by “acrimony” since their 2016 affair. (Id. at


                                                     9
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 11 of 27



   1, 2-3). In short, the Article expressly informs the reader that Delgado is “biased.”
            The Article also makes plain the second-hand nature of the Supplement’s allegations. It
   describes how Delgado first learned of the story from an anonymous source, a person referred to
   as “Gentleman A.” And the Article reports that the “court filing” “details Delgado’s interactions
   with an unnamed “Journalist A,” explaining that “Delgado relayed the allegations about Miller
   and Jane Doe to the journalist” who, in turn, “spoke with Jane Doe to confirm details about the
   story.” (Id. at 3.) Far from misleading readers, the Article accurately reports the context of the
   Supplement’s allegation (an acrimonious custody battle), and the indirect sources of the
   allegations (the unnamed Gentleman A and Journalist A). In sum, the Article accurately relates
   the wrongdoing by Miller alleged in the Supplement, as well as the nature of the proceeding
   between Miller and Delgado and the Supplement’s sourcing.
            The only alleged “error” identified by Miller was a three-word attribution phrase – “the
   woman claims” – that Miller argues, and the Court said, “tenably bolsters the credibility” of the
   Supplement and misleads the reader. (MTD Order at 15.) With respect, this is not a fair reading
   of the Article as a whole. This clause in the lede does nothing more than foreshadow what is
   later discussed in detail in the Article: The Supplement did include Doe’s alleged confirmation
   of the events to Journalist A, along with her quote as reported by Journalist A, “Yes, that
   happened to me – how did you know? Who told you?” (Ex. 1 at 3; Ex. 9 at 8.) And the Article
   expressly and correctly attributes Doe’s confirmation as a statement to Journalist A, who in turn
   told Delgado. (Id.) Grasping to find support for his claim that the phrase “the woman claims”
   was intended to “connote two very different sources of the accusations about Miller,” Miller
   points to testimony from Gizmodo editor Tim Marchman. (Opp. Rec. at 10-11.) Miller
   misleadingly argues that Marchman confirmed that in the relevant sentence the phrase “‘court
   documents claim’ does not mean the same thing as ‘the woman claims,’” but Miller obscures
   Marchman’s actual testimony. Marchman said that “the woman claims” was a “subordinate
   clause,” so that the two attribution clauses should be read as only differentiating “what the
   [court] documents claim” from “what the woman claims in the [court] documents” (Opp. Rec.,
   Ex. 4 at 124:25-25:1-3 (emphasis added).) Marchman’s actual testimony, far from supporting
   Miller’s argument, instead confirms the accuracy of Gizmodo’s reporting.
            Even if, as the Court said, the Article “tenably bolsters the credibility” of the Supplement
   by using the phrase “the woman claims” in the lede, New York law, as affirmed just last month


                                                     10
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 12 of 27



   by the Eleventh Circuit, still requires dismissal. Under New York law, errors in terms of
   credibility do not strip a report of the privilege, provided the article accurately describes the
   wrongdoing at issue (as Miller admits was done). In fact, the seminal New York case, Holy
   Spirit, held that the privilege applied despite the plaintiff’s claims, similar to those at issue here,
   that describing the document at issue as “confirmed” when it was not, “distorted the import” of
   the document and implied it “had been verified by independent sources.” 49 N.Y.2d at 65-66,
   68.9 Following Holy Spirit, the Eleventh Circuit recently held that New York’s privilege applied
   despite the plaintiff’s claim that an article falsely implied he admitted to using illegal drugs,
   when he only admitted to using a natural substance, thereby wrongly increasing the import of his
   admission. Nix, 2019 WL 2142038. There is simply no way to reconcile this Court’s prior
   finding that Defendants are deprived of the privilege because the Article “tenably bolsters the
   credibility” of the Supplement’s allegations with the holdings of Holy Spirit and Nix.10
            Finally, Miller argued in opposition to the reconsideration motion – but did not allege in
   his Complaint – that the Article contains additional misrepresentations or omissions sufficient to
   deprive it of New York’s absolute privilege. Yet, Miller identifies no misstatements which, if
   corrected, would alter the “gist” of the allegations at issue. Instead, Miller focuses on trivial
   statements. For instance, Miller claims that saying the Supplement was filed by “Delgado’s legal
   team” is incorrect because Delgado filed the document herself. But the identity of the filer has
   nothing to do with whether a report on a court filing accurately relays its allegations. And the
   Article is peppered with references to Delgado “says” or “claims” so there is no confusion as to
   who is making these allegations. Further, Delgado is an attorney, who must comply with her
   ethical obligations. (SOF ¶ 45.) Miller similarly claims that the Article somehow “suggests to
   readers that [Defendants] independently investigated” its allegations. (Opp. Rec. at 12). Yet, this
   language appears nowhere in the Article.


   9
     See also Tacopina v. O'Keeffe, 645 F. App'x 7, 8 (2d Cir. 2016) (article that “misattributed the
   source of the . . . allegations” by reporting that “two former clients, instead of one, alleged that
   Tacopina abused drugs” was fair); Becher, 183 A.D.2d at 233 (article that stated plaintiff had
   been indicted on felony charges when he had been charged with misdemeanors was privileged).
   10
      See also Weiser v. Gannett Suburban Newspapers, 25 Media L. Rep. 2174, 2176 (N.Y. App.
   Div. 1st Dep’t Dec. 17, 1997) (article substantially accurate even though it erroneously stated that
   plaintiff was arraigned on 22 felony charges, rather than one); Alf v. Buffalo News, Inc., 100
   A.D.3d 1487, 1488-89 (N.Y. App. Div. 4th Dep’t 2012), aff’d, 21 N.Y.3d 988 (N.Y. 2013)
   (articles’ falsely implying that plaintiffs admitted to cheating the government were privileged.)

                                                     11
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 13 of 27



            Miller also ignores the undisputed fact that each time Miller or his lawyers issued a
   denial, the Article was updated within the hour to include the substance of, and even significant
   quotations from, those denials. (SOF ¶¶ 92, 95; Ex. 1 at 2-5.) See also Law Firm of Daniel P.
   Foster, P.C. v. Turner Broad. Sys., Inc., 844 F.2d 955, 961 (2d Cir. 1988) (news report was
   “fair” under Section 74 where an allegedly false and defamatory quotation from the FBI “was
   balanced by eight interviews in the same broadcast which challenged” the basis for the FBI’s
   conclusions.). Indeed, by fully disclosing that the allegations came from a betrayed ex-mistress,
   as well as Miller’s vehement denials, the Article arguably paints a more balanced picture of
   Miller than the Supplement itself, going beyond what New York law requires of a fair report. In
   sum, Miller’s attempts to deny Defendants of the fair report privilege fail.
            Miller conjures up alleged misstatements in the Article that strain reason and grammar,
   and fly in the face of the New York Court of Appeals’ strong warning that the language of a
   challenged report “should not be dissected and analyzed with a lexicographer’s precision.” Holy
   Spirit, 49 N.Y.2d at 68.11 The Article is privileged consistent with New York’s law.
            B.        Section 74 Applies Regardless of Whether the Supplement was Under Seal
            Miller admits that the Supplement was originally filed in the open public files of the
   Florida family court and remained there for three days. (SOF ¶ 46.) And he does not dispute that
   the Supplement’s allegations were discussed in open court. (Id. ¶ 47). Miller contends, however,
   that since he filed a motion to seal the Supplement before the Article was published – a motion
   that he concedes was never granted – the document should be treated as sealed. Defendants
   dispute this.12 Nonetheless, for the purposes of this motion only, Defendants will assume the
   Supplement was sealed because whether it was sealed or not does not matter for purposes of
   invoking New York’s Section 74 fair report privilege. As this Court has already held, “New


   11
      In a final attempt to avoid application of the fair report privilege, Plaintiff proposes the Article
   was not “under the exigencies of a publication deadline,” somehow depriving it of Holy Spirit’s
   liberal “fair and true” standard. Defendants have been unable to identify a single case
   interpreting this language from Holy Spirit as a limiting principle. Plaintiff also cites to Nix to
   bolster this unfounded claim, but the Eleventh Circuit did not find ESPN’s report was made
   under some deadline (nor did the court below). Nix, 2019 WL 2142038; Nix v. ESPN, Inc.,
   No. 1:18-cv-22208-UU (ECF No. 27) (S.D. Fla. Aug. 30, 2018). (See also Opp. Rec. at 8, n.8.)
   12
      The undisputed facts show the Supplement was not “sealed” because (1) no sealing order was
   entered; and (2) on October 16, 2018, the Defendants obtained a certified copy of the
   Supplement from the Court. (See also Dkt. 44 at 5-6, 12 & Dkt. 44-10 (Ex. J).).

                                                     12
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 14 of 27



   York’s statutory privilege generally applies to reports of confidential proceedings.” (MTD Order
   at 9, citing a long line of cases). See also Gubarev, 340 F. Supp. 3d at 1314 (New York courts
   apply Section 74 to any official proceeding, “even if it is not open to the public”).
            To avoid this precedent Miller argues that there is an exception to the well-established
   rule that New York’s fair report privilege applies regardless of whether the court filing is
   confidential or under seal. Extrapolating from one of the animating principles behind the fair
   report privilege, i.e. to advance the “administration of justice,” Miller argues that this becomes a
   restriction that precludes the application of Section 74 to sealed court filings involving private
   parties dealing with private, non-government matters. (See Dkt. 53 at 9-10.) This argument is
   invented out of whole cloth. As an initial matter, Miller’s effort to claim that Miller and/or
   Delgado are private parties or that the paternity action is a private matter is specious at best.
   There is no question that Miller and Delgado are public figures – in fact, Miller concedes he is
   one. And Miller cannot reasonably claim his relationship with Delgado is private. It has been
   discussed by both Miller and Delgado on their public Twitter accounts, in the New York Post, the
   Atlantic, the Daily Mail and other publications. (SOF ¶¶ 33, 36, 43.) Accordingly, even if
   Miller’s proposed “exception” to Section 74 existed, it would not apply here.
            Further, Defendants are not aware of any case – and Miller has cited none – decided
   under Section 74 that applies the “administration of justice” as a limiting principle precluding the
   assertion of the privilege over press reports on sealed court documents involving private parties.
   To the contrary, the cases Miller relies on never even entertain this manufactured exception, and
   instead reaffirm Section 74’s broad application. See Keogh v. N.Y. Herald Tribune, 51 Misc. 2d
   888, 891 (Sup. Ct. N.Y. Cty. 1966) (rejecting plaintiffs’ argument that because grand jury
   proceedings may not legally be made public, Section 74 should not apply, concluding “[t]he
   statute . . . contains no such exception); Freeze Right Refrig. & A.C. Serv. V. The City of New
   York, 101 A.D.2d 175, 183 (N.Y. App. Div. 1st Dep’t 1984) (rejecting plaintiff’s contention that
   non-public nature of underlying documents called Section 74’s applicability into question);
   Komarov v. Advance Mag. Publs., 180 Misc. 2d 658, 660 (Sup. Ct. N.Y. Cty. 1999) (same);
   Gardner v. Poughkeepsie Newspapers, Inc., 68 Misc. 2d 169, 170 (Sup. Ct. Duchess Cty. 1971)
   (rejecting argument that “[t]he fact that the file pertaining to this youthful offender was not open
   to the public view” might “deprive the defendants of the statutory protection”). Nor has any
   such limiting factor been considered in applying Section 74 to “private” domestic matters.


                                                     13
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 15 of 27



   Zappin v. NYP Holdings Inc., 2019 WL 1782635, at *1 (2d Cir. Apr. 24, 2019) (holding that a
   Section 74 applied to reports on divorce court proceedings from which the press had not been
   barred, even when the entire case docket was under seal by operation of statute).
              Miller’s argument to the contrary rests on inapplicable or outdated law. First, he
   invokes an “administration of justice” limitation as articulated in the Cox Broadcasting line of
   cases, which concern the constitutional right under the First Amendment to publish information
   “released to the public in official court records.” Cox Broad. Corp. v Cohn, 420 U.S. 469, 496
   (1975). However, this limitation does not apply to New York’s statutory privilege. New York’s
   statute was amended in 1956 to remove language limiting the privilege to “public” proceedings
   and consequently no limitation is put on the fair report privilege beyond the statutory
   requirements. Indeed, the “protection afforded by the guarantees of free press and speech in the
   New York Constitution is often broader than the minimum required by” the Federal Constitution.
   Immuno AG. v. Moor-Jankowski, 77 N.Y.2d 235, 245 (N.Y. 1991) (quoting Oneil v Oakgrove
   Const. Inc., 71 N.Y.2d 521, 528-529 and n.3 (N.Y. 1988)). (See also Dkt. 44 at 14-16; Dkt. 54 at
   6-8.) Accordingly, it does not matter whether the constitutional privilege articulated in Cox
   Broadcasting cases only applies when the information is publicly available or reports “advance
   the administration of justice.” Such a limitation does not apply to New York’s independent
   statutory privilege.
             Next, Miller looks to outdated and strictly cabined New York law that has no application
   here. Miller’s patchwork argument is based on a collage of quotations taken out of context from
   two New York Court of Appeals cases, Stevenson and Shiles. But those cases do not support his
   arguments. Stevenson v. News Syndicate Co., 276 A.D.2d 614 (N.Y. App. Div. 2d Dep’t
   1950), aff’d, 302 N.Y. 81 (N.Y. 1950), was decided in 1950 and concerns a prior version of New
   York’s fair report statute (Civil Practice Act § 327), since repealed, that expressly applied only to
   reports of “public” proceedings. Id. at 617-18. As noted, years later, the New York legislature
   removed the requirement that official proceedings had to be “public” for the statutory fair report
   privilege to apply. New York courts have since acknowledged uniformly that by this 1956
   amendment, “[t]he legislature . . . made clear its intent that the absolute privilege shall apply to
   fair and true reports of judicial and other official proceedings, regardless of whether they are
   public or nonpublic.” Keogh., 51 Misc. 2d at 891. Stevenson’s rationale has thus been rejected
   both by the New York legislature and New York courts. It simply cannot be said to inform the


                                                    14
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 16 of 27



   application of Section 74. Miller has no more success with Shiles v. News Syndicate Co., 27
   N.Y.2d 9, 14 (N.Y. 1970). The Shiles court held that the fair report privilege did not apply to the
   publication of information automatically sealed in matrimonial proceedings by operation of New
   York’s Domestic Relations Law (“DRL”) § 235. Shiles has been strictly limited to just that
   provision of the DRL. In fact, the express and narrow reach of Shiles was just affirmed by the
   Second Circuit. Zappin v. NYP Holdings Inc., 2019 WL 1782635, at *1 (2d Cir. Apr. 24, 2019)
   (holding that Section 74 “applies to reports of matrimonial proceedings,” except with regard to
   records explicitly sealed by operation of the DRL). See also Zappin v. Daily News, L.P., 2017
   WL 3425765, at *9 (S.D.N.Y. Aug. 9, 2017) (a “nuanced inspection of the [Shiles] decision’s
   facts, analysis, and foundational authorities confirms that Shiles does not render
   the § 74 privilege categorically inapplicable to public judicial proceedings in a matrimonial
   action”); (Dkt. 44 at 12-15; Dkt. 54 at 2, 7-8).
            For this reason, courts have not extended the Shiles exception to family law or
   matrimonial matters other than those specifically covered by DRL § 235. And in applying
   Section 74’s privilege to such proceedings, courts do not consider the private figure status of the
   litigants or government involvement as a factor. For Section 74, the controlling foundation is
   that the report is on a judicial or other official proceeding. Uzamere v. Daily News, L.P., 34
   Misc. 3d 1203(A), at *3 (Sup. Ct. N.Y. Cty., 2011) (applying privilege to article that recited
   statements from affidavit filed in plaintiff’s divorce); Mills v. Raycom Media, Inc., 34 A.D.3d
   1352, 1352-53 (N.Y. App. Div. 4th Dep’t 2006) (applying privilege to broadcast on family court
   neglect proceeding); Gillings v. New York Post, 166 A.D.3d 584, 586 (N.Y. App. Div. 2d Dep’t
   2018) (applying privilege to article on divorce action against the plaintiff by his former wife).
            The law of New York is clear. Section 74 applies to both sealed and public court
   documents, except in the limited case of documents sealed by operation of New York’s
   Domestic Relations Law § 235 in matrimonial actions. 13 Rather than asking this Court to apply
   an exception, Miller is asking the Court to create one. This the Court should not do. Miller’s
   manufactured limiting principle is inconsistent with the requirement that the fair report privilege
   be construed broadly. See Holy Spirit, 49 N.Y.2d at 68; see also Cholowsky v. Civiletti, 69


   13
     It would be an even more dramatic extension of the limited Shiles exception to have it apply to
   documents filed in a family court proceeding in Florida where the entire action is on the public
   record and a pending application to seal had not been ruled on (and never was). (SOF ¶ 46-49.)

                                                      15
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 17 of 27



   A.D.3d 110, 114 (N.Y. App. Div. 2d Dep’t 2009) (“The case law has established a liberal
   interpretation of the ‘fair and true report’ standard of Civil Rights Law § 74”). Accordingly,
   even if the Supplement had been effectively under seal at the time the Article was published,
   Section 74 would still apply as a matter of law.
            II.       DEFENDANTS MADE NO DEFAMATORY STATEMENTS OF FACT
            There is no dispute that Defendants uniformly understood that the Article was a
   straightforward report on Delgado’s filing of the Supplement and the allegations contained in the
   Supplement. The Article never adopted Delgado’s allegations as being “true” and never
   represented that the publisher had independently verified them. And there is no question that the
   reasonable reader would have understood the Article that way. In other words, by reporting on
   allegations indisputably made against Miller in a court filing, Defendants did not publish any
   “defamatory statement of fact about the plaintiff”, as New York law requires to be actionable.
   Celle v. Filipino Reporter Enterprises Inc., 209 F.3d 163, 176 (2d Cir. 2000). Whether words
   are capable of bearing a defamatory meaning is “a legal question to be resolved by the courts in
   the first instance.” Id.; Keller v. Miami Herald Publ., 778 F.2d 711, 714 (11th Cir. 1985).
   Importantly, the court must consider the statements in the context of the publication as a whole.
   Dillon v. City of N.Y., 261 A.D.2d 34, 38 (N.Y. App. Div. 1st Dep’t 1999). Here, the Article’s
   context was made clear to the reader: it was a report on the allegations contained in the latest
   filing in the acrimonious dispute between Delgado and Miller. It is well-settled that raising
   questions, without providing answers, is not a “defamatory statement of fact” – rather, it
   “indicate[s] a defendant’s ‘lack of definitive knowledge about the issue.’” Abbas v. Foreign
   Policy Grp., LLC, 783 F.3d 1328, 1338 (D.C. Cir. 2015). As a result, a question is only
   defamatory if it can “be reasonably read as an assertion of a false [and defamatory] fact; inquiry
   itself, however embarrassing or unpleasant to its subject, is not accusation.” Chapin v. Knight-
   Ridder, Inc., 993 F.2d 1087, 1094 (4th Cir. 1994) (emphasis added).
            Applying these principles, numerous courts have affirmed that, for instance, a statement
   that a plaintiff has been accused of wrongdoing or is under investigation is not defamatory where
   the existence of the accusation or investigation is not under dispute, even if plaintiff denies the
   underlying wrongdoing. See, e.g., Cabello-Rondon v. Dow Jones & Co., Inc., 2017 WL
   3531551, at *5 (S.D.N.Y. Aug. 16, 2017), aff’d, 720 F. App’x 87 (2d Cir. 2018) (report that
   plaintiff was being investigated on suspicion of drug trafficking and money laundering could not


                                                      16
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 18 of 27



   be read as defamatory where plaintiff did not “challenge[] the ‘gist or substance’ of those
   statements – that he is, in fact, under investigation.”).14
            Here too, the Article merely reports that Delgado’s filing made the accusations against
   Miller, not that the wrongdoing in fact occurred. Miller does not contest that the Supplement
   was filed (SOF ¶ 44), or that the Article accurately depicted the alleged wrongdoing contained in
   the Supplement. (See Opp. Rec. at 7.) Even the Article’s headline specifies that “Court Docs
   Allege” wrongdoing by Miller, and clear attributions to the Supplement are made consistently
   throughout the Article. The Article thus clearly “indicate[s] [Defendants’] lack of definitive
   knowledge about the issue.” Abbas, 783 F.3d at 1338. The Article is a paradigmatic example of
   a “story constructed around questions, not conclusions,” which “does not ultimately adopt any
   particular answer as correct.” Chapin, 993 F.2d at 1098. Just as “[r]easonable readers
   understand that some people who are arrested are guilty and that others are not,” Martin v Hearst
   Corp., 777 F.3d 546, 553 (2d Cir 2015), reasonable readers also understand that some people
   who are accused of wrongdoing – particularly in an acrimonious custody dispute – actually
   committed that wrongdoing, and some did not. Because the Article does not come to a
   conclusion one way or the other, but simply reports on allegations made, as a matter of law
   Defendants did not publish as fact the challenged statements in this action. For this independent
   reason, the action should be dismissed.
            III.      THE ARTICLE WAS NOT PUBLISHED WITH ACTUAL MALICE
            Public figures like Miller “must prove that the defendant acted with actual malice to
   establish liability.” Silvester v. American Broad. Cos., 839 F.2d 1491, 1493 (11th Cir. 1988)
   (citing N.Y. Times, 376 U.S. 254).15 The actual malice requirement reflects this country’s
   “profound national commitment to the principle that debate on public issues should be
   uninhibited, robust and wide-open.” N.Y. Times, 376 U.S. at 270. It secures the “breathing


   14
      See also Levin v. McPhee, 917 F. Supp. 230, 241 (S.D.N.Y. 1996), aff’d, 119 F.3d 189 (2d Cir.
   1997) (dismissing libel claims based on a report that “suggest[ed] that [plaintiff] may have been
   involved with” a crime, but did “not suggest that [the author] possesses facts unknown to the
   reader that prove” it); Glob. Relief Found., Inc. v. New York Times Co., 390 F.3d 973, 980, 982
   (7th Cir. 2004) (rejecting defamation claims where “the gist of each article[,] that the
   government was investigating [plaintiff] for links to terrorism,” was true, notwithstanding
   plaintiff’s claim that “that the gravamen of the reports was . . . that [he] was actually involved in
   funding terrorist operations.”).
   15
      Miller concedes he is a public figure. (SOF ¶ 1.)

                                                     17
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 19 of 27



   space” required to write critically about powerful individuals who seek to silence and suppress
   legitimate investigations into their corrupt activities. Id. at 272.
            “The standard of actual malice is a daunting one.” Howard v. Antilla, 294 F.3d 244, 252
   (1st Cir. 2002) (quoting McFarland v. Esquire Magazine, 74 F.3d 1296, 1308 (D.C. Cir.
   1996)). A libel plaintiff “must show that [Defendants] acted with knowledge that [the
   defamatory statement] was false or with reckless disregard of whether it was false or
   not.” Silvester, 839 F.2d at 1498 (quotation marks omitted). The First Amendment provides
   publishers with an additional safeguard by requiring libel plaintiffs “to prove actual malice by
   clear and convincing evidence.” Levan v. Capital Cities/ABC, Inc., 190 F.3d 1230, 1239 (11th
   Cir. 1999) (citing Gertz v. Robert Welch, 418 U.S. 323, 342 (1974)). This standard of proof
   imposes “a heavy burden [on plaintiffs] far in excess of the preponderance sufficient for most
   civil litigation.” Eastwood v. National Enquirer, Inc., 123 F.3d 1249, 1252 (9th Cir. 1997). The
   test for actual malice is strictly subjective and asks whether the publisher actually believed that
   the statement at issue was false or very likely to be false at the time of publication, but published
   it anyway. Id.; Bose Corp. v. Consumer Union of U.S., Inc., 466 U.S. 485, 512 (1984).
   “[K]nowledge of falsity is self-explanatory” and requires proof that the defendant was actually
   aware that the statement in suit was false when it was published. Silvester, 839 F.2d at 1498.
            For actual malice purposes, “reckless conduct is not measured by whether a reasonably
   prudent man would have published, or would have investigated before publishing. There must
   be sufficient evidence to permit the conclusion that defendant in fact entertained serious doubts
   as to the truth of his publication.” St. Amant v. Thompson, 390 U.S. 727, 731 (1968) (emphasis
   added).16 Thus, neither “the failure to investigate” nor even a “departure from reasonable
   journalistic standards” are sufficient to establish actual malice. Michel, 816 F.3d at 703-04. See
   also Meisler, 12 F.3d at 1030 (“[N]egligence is not the appropriate standard for proving actual
   malice.”). This standard is high that, in reviewing public figure libel cases against media
   defendants, the Eleventh Circuit last found a triable issue of fact in 1983.17


   16
      See Klayman v. City Pages, 650 F. App’x. 744 (11th Cir. 2016) (same); Levan, 190 F.3d 1230
   (reversing trial court judgment and entering judgment for defendant); Meisler v. Gannett Co.,
   Inc., 12 F.3d 1026 (11th Cir. 1994) (affirming summary judgment); Cf. Hunt v. Liberty Lobby,
   720 F.2d 631 (11th Cir. 1983).
   17
      Even if this Court were to reject the application of the fair report privilege, this is not evidence
   of actual malice. See, e.g., McFarlane v. Esquire Magazine, 1994 WL 510088, at *13 (D.D.C.

                                                     18
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 20 of 27



            A.        There Is No Evidence That Defendants Acted With Actual Malice
            Applying this exacting standard, there is no evidence whatsoever that Defendants
   published the Article knowing the challenged statements were false, or even having serious
   doubts about the allegations. The evidence uniformly establishes that Defendants published the
   Article believing that it accurately and responsibly reported on the filing of the Supplement, its
   allegations and the events surrounding the acrimonious custody dispute between Delgado and
   Miller. (Id. ¶¶ 63-97.) No one involved in publishing the Article had doubts – let alone serious
   doubts – about the accuracy of the Article. (SOF ¶¶ 96-97.)
            Defendants’ good faith belief had a solid foundation. First, the Supplement was a
   publicly filed court pleading (SOF ¶ 46), not a passing remark on the street or in a bar. Next,
   Defendants had no reason to doubt the credibility of Delgado and every reason to believe her.
   Prior to publishing the Article, Defendants knew that (1) Delgado was a Harvard-educated
   lawyer who practiced law at prestigious firms in New York prior to joining then-candidate
   Donald Trump’s presidential campaign as a spokesperson (SOF ¶¶ 73-74), (2) during Trump’s
   campaign, the news media relied on Delgado as a credible source of information regarding then-
   candidate Trump, even referring to her as Trump’s “most cogent, formidable surrogate” (id.; Ex.
   6 at 7-8), and (3) the media relied on Delgado as a credible source concerning her relationship
   with Miller (SOF ¶ 77). In particular, the Atlantic – a highly respected publication – published a
   feature article with Delgado as its primary source, reporting that Miller lied to Delgado and twice
   pressed her to have an abortion. (SOF ¶ 77.) It is undisputed that Defendants relied on the
   Atlantic article (and hyperlinked it) in publishing the Article. (SOF ¶ 83.)
            But that is not all. The Supplement itself had all the indicia of a credible story that
   should be taken seriously. It included a detailed description of how Delgado first learned of the
   allegations concerning Miller and the methodical steps she undertook to investigate them. In
   particular, the Supplement describes how a well-known and respected journalist, who Krueger
   understood to be Yashar Ali and whose reporting Krueger had great confidence in, confirmed the




   June 8, 1994) (finding the fair report privilege did not apply but granting defendant’s motion for
   summary judgment on lack of evidence of actual malice), aff’d, 74 F.3d 1296 (D.C. Cir. 1996);
   Durando v. Nutley Sun, 209 N.J. 235, 253–54 (N.J. 2012) (denying motion to dismiss on fair
   report grounds but granting motion for summary judgment on actual malice grounds).

                                                      19
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 21 of 27



   allegations with the alleged victim.18 At every step, the Supplement appears to document the
   basis for its allegations, attaching emails and text messages supporting the events described or
   links to news articles confirming background information. Adding further credibility to the
   allegations, the Supplement is cautious to not speculate if facts are unknown and affirmatively
   reveals when information is second-hand or “unverified.” (SOF ¶ 72; Ex. 9.)
             Perhaps most important, many of the Supplement’s allegations were consistent with
   widely published information concerning Miller. As the Eleventh Circuit has made clear, facts
   and events do not “occur in a vacuum but as part of a series of ongoing events.” See, e.g., Dunn
   v Air Line Pilots Ass’n, 193 F.3d 1185, 1200 (11th Cir. 1999). Here, key elements to the
   Supplement’s story mirrored the news reports surrounding Miller and Delgado: the fact the
   Miller worked for Jamestown, he had a prior extra-marital affair, frequented a strip club, and
   pushed his mistress to have an abortion when that affair resulted in a pregnancy. (See SOF ¶¶
   36, 43, 83, 84; Exs. 3, 5-8, 37.) This factual overlap with known events caused the Supplement
   to “ring true.” (Id. ¶ 71.) To be sure, the Supplement’s allegations went beyond those
   previously published facts – alleging Miller gave the stripper a smoothie to induce an abortion,
   which resulted in the hospitalization of the woman – but the credibility of the story was informed
   by so many facts that were entirely consistent with Miller’s public persona.
             It was against this backdrop – over a year of prior reporting that Miller was unfaithful,
   untruthful, someone who frequents a strip club and who has asked his mistress to get an abortion
   – that Defendants viewed the allegations in the Supplement and found them to be credible. (Id.
   ¶¶ 63-71.) But Kreuger’s reporting did not end with reading and evaluating the Supplement as
   against her prior knowledge. She spoke with Delgado and verified that it was authentic, she
   reached out to the Miami-Dade court clerk, she sought comment from Ali, the journalist, and
   from Miller, both personally and through his attorney. (Id. ¶ 82.) At no time did she learn any
   information that caused her to have any, let alone serious, doubts about the Supplement. (Id. ¶
   96-97.)
             Moreover, when Defendants published the Article, they took care to fully disclose the
   context in which the Supplement was filed – as part of an “ongoing custody battle between”


   18
     The Supplement also made it clear that although Ali had confirmed the account in the
   Supplement with the victim, he had not published a story on his investigation because of his
   editor’s concern that she might “backtrack and disappear” post publication. (Ex. 9 at 10.)

                                                      20
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 22 of 27



   Miller and Delgado where “the acrimony between the two appears to have only grown since”
   their 2016 affair. (Ex. 1 at 1, 3.) The Article also describes the originally anonymous nature of
   the allegations and the role of the unnamed “Journalist A” in communicating directly with Jane
   Doe. (Id. at 3-4). The Article never presents the allegations in the Supplement as established
   fact and directed readers to the full Supplement embedded in the Article. “Where a publisher
   gives readers sufficient information to weigh for themselves the likelihood of an article's
   veracity, it reduces the risk that readers will reach unfair (or simply incorrect) conclusions, even
   if the publisher itself has.” Michel, 816 F.3d at 703 (citations omitted). Then, perhaps most
   telling, shortly after the Article was published, Miller’s lawyer sent a letter disputing the
   allegations in the Supplement and the next day Miller himself published a statement challenging
   the story. In each case, with an hour, Defendants amended the Article to add the denials. (Id. at
   2, 4-5; SOF ¶¶ 91, 95).
            Time and again, courts have dismissed defamation claims at the summary judgment stage
   on facts comparable to these. Perhaps most instructive is the seminal Supreme Court decision St.
   Amant, 390 U.S. 727 (1968). In St. Amant, a reporter relied solely on a source’s affidavit in
   reporting the plaintiff engaged in bribery. The affidavit was made in the context of a contentious
   labor dispute and it was undisputed that the reporter had no knowledge of the source’s reputation
   for veracity. Id. at 729, 733. While the reporter was able to confirm other aspects of the
   affidavit, he neither independently investigated the source’s serious charge of bribery nor tried to
   confirm that charge with others who may have had knowledge. Indeed, the evidence showed
   that the reporter “gave no consideration to whether or not the statements defamed [plaintiff] and
   went ahead heedless of the consequences and mistakenly believed he had no responsibility for
   the broadcast because he was merely quoting [the source’s] words.” Id. at 730. Notwithstanding
   this evidence, the Court found no support for a finding of actual malice as nothing in the record
   “indicate[d] an awareness by [the reporter] of the probable falsity of [the affidavit’s] statement
   about [plaintiff]. Failure to investigate does not in itself establish bad faith.” Id. at 733.
            Here, of course, Krueger did seek confirmation of the facts from the key identified
   witnesses with knowledge and did have compelling reasons to find Delgado highly credible.19


   19
     In particular, Defendants’ reliance on prior news articles that were consistent with key
   background facts weighs strongly against a finding of actual malice. Indeed, “good faith reliance
   on previously published reports in reputable sources … precludes a finding of actual malice as a

                                                      21
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 23 of 27



   Yet, as in St. Amant, Defendants believed (even if mistakenly) that they were entitled to report
   on Delgado’s court filing as privileged and credited the Supplement as a court document much as
   the reporter in St. Amant credited the fact that his source provided sworn testimony. Id at 733.
   Here, the evidence is more compelling than what the St. Amant Court found insufficient to
   establish actual malice and scores of cases that have followed in its wake.20
            Respectfully, this is not a close case on actual malice. Courts around the country
   routinely grant summary judgment to defendants for a lack of actual malice where plaintiffs offer
   far more damning evidence. See, e.g., Levan, 190 F.3d at 1241 n.33, 1243 (no actual malice
   where reporter stated “[the] truth is irrelevant to me” chose “not to include statements” favorable
   to the plaintiff, and knew that there was a “[d]ifference of opinion as to the truth” of the
   allegations); Reuber v. Food Chem. News, 925 F.2d 703, 714-18 (4th Cir. 1991) (no actual
   malice where defendant relied upon a biased source, “made a conscious decision not to inquire
   into the truth or falsity of [the] allegations” in a letter provided by that source which was the
   subject of the article, and failed to resolve potentially contradictory information); Tavoulareas,
   817 F.2d at 834 (no actual malice where editor instructed his reporters to produce “holy shit”
   stories and a fact checker found the “story’s theme impossible to believe” and raised “serious
   doubt” about the article). Taken together, these cases underscore that actual malice is an
   extremely high bar – and the evidence offered by Plaintiff falls far short of it.21
            B.        The Supplement Was Not “Inherently Improbable”
            Plaintiff will undoubtedly argue that the allegations in the Supplement are “so inherently
   improbable that only a reckless man would have put them in circulation.” Michel, 826 F.3d at
   703 (quoting St. Amant, 390 U.S. at 732). But he confuses inherent improbability with the
   “explosive” nature of the allegations. Many things are explosive without being inherently


   matter of law.” Liberty Lobby v. Dow Jones & Co., 838 F.2d 1287, 1297 (D.C. Cir. 1988)
   (finding no actual malice); Tobinick v. Novella, 848 F.3d 945, 947 (11th Cir. 2017), cert denied,
   138 S. Ct. 449 (2017) (a publisher’s reliance on “trustworthy sources demonstrates his lack of
   subjective belief that the [allegedly defamatory] articles [in suit] contained false statements”).
   20
      See Tavoulareas v. Piro, 817 F.2d 762, 790 (D.C. Cir. 1987) (reliance on a source plaintiff
   contends was biased does “not come close to approaching the level of recklessness required by
   the Supreme Court”); Woods v. Evansville Press Co., 791 F.2d 480, 488-89 (7th Cir. 1986) (no
   actual malice where reporter relied on a credible source whose “comments were consistent with
   facts known to [reporter] at the time the contested column was published.”).
   21
      See also Lohrenz v. Donnelly, 350 F.3d 1272, 1284 (D.C. Cir. 2003) (no actual malice where
   evidence that defendants “acted on the basis of a biased source and incomplete information”).

                                                    22
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 24 of 27



   improbable. The news is awash in “incredible” stories that prove to be absolutely true. Consider
   Anthony Weiner’s sexting photos with a minor, Governor Spitzer’s relationship with a prostitute,
   or Governor Sanford’s “hiking the Appalachian trail.” Describing such news as “insane,”
   “wild,” “stunning,” and the like is nothing more than a common human reaction. And the
   Article did not shrink from this common sense reaction. It described the allegations as
   “explosive,” but provided readers with all the information they needed to evaluate the credibility
   of the allegations (including embedding the full Supplement).
            Given the context of Miller’s reputation for affairs, untruths, and pressing another
   mistress to have an abortion, and the methodical investigation described in the Supplement, the
   allegations were far from “inherently improbable.” See Levesque v. Doocy, 560 F.3d 82, 90-1
   (1st Cir. 2009) (no malice where “the two actionable statements []were certainly absurd, but the
   [] article presented them within larger, accurate comments that could be corroborated.”) Martin
   Marietta Corp. v. Evening Star Newspaper Co., 417 F. Supp. 947, 958 (D.D.C. 1976) (no malice
   where “the factual backdrop of the article” did not render the defamatory statements ‘inherently
   improbable.’”). As Krueger affirms, she understood her source’s characterization of the
   allegations as “insane” to mean nothing more than shocking, similar to her own immediate
   response. (SOF ¶ 75-76.) There is no evidence to the contrary.
            C.        Delgado’s Alleged Lack of Credibility
            Miller will argue that Defendants should have known Delgado was “crazy” and they
   never should have relied on any allegations she filed, even if made in a court pleading as an
   attorney with ethical obligations. But what Miller fails to establish is that any of Defendants
   were aware of, or believed, that Delgado was actually mentally unstable or not credible. In fact,
   the uniform evidence is to the contrary. (id. ¶ 75-78.) While Miller is an admitted liar – to his
   bosses, colleagues, wife, and mistresses – the claim that Delgado is “crazy” is unsupported by
   record evidence. (see SOF ¶¶ 24, 28-29, 40.)22 Even if Delgado was deemed unreliable, the
   prior reports relied on by Defendants and the facial credibility of the Supplement itself belies any
   inference of actual malice by Defendants. Where, as here, information gleaned from a source is
   otherwise sufficient to be relied upon, actual malice cannot be established even by showing that
   the source was unreliable in the past. See McFarlane v. Sheridan Free Press, 91 F.3d 1501,

   22
     Similarly, that Krueger’s source referred to Delgado as “kind of nuts” is also not evidence of
   Krueger’s subjective belief that the Supplement was likely false. (SOF ¶ 75-76.)

                                                     23
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 25 of 27



   1509 (D.C. Cir. 1996) (reporter did not act with actual malice, as a matter of law, in publishing
   the otherwise credible allegations of a source who had a known “propensity to exaggerate and
   even to lie”); see also Cobb v. Time, Inc.., 278 F.3d 629, 638 (6th Cir. 2002) (no actual malice
   where journalist relied on source who was a drug user with “criminal background” and who was
   “paid” to provide “bizarre” information); Reuber, 925 F.2d at 715 (“Actual malice cannot be
   proven simply because a source of information might also have provided the information to
   further the source’s self-interest.”). And as already discussed, Defendants alerted readers to
   Delgado’s potential bias, making it clear the Supplement was filed as part of an acrimonious
   custody dispute. See supra at 10; Ex. 1; Turner v. Wells, 879 F.3d 1254, 1274 (11th Cir. 2018)
   (inclusion of “information [cutting] against [] Defendants’ general conclusions” allows “readers
   to decide for themselves what to conclude” and makes “any allegation of actual malice less
   plausible”).
            Miller’s frontal assault on Delgado and her supposed mental instability, in the press and
   in his Complaint, only reaffirmed Krueger’s firm conviction that the Supplement was believable
   and newsworthy in the first place. Miller was Delgado’s boss when the affair began, and he
   admits that Delgado was fully capable of being an effective surrogate for a presidential
   candidate, as well as a member of Trump’s White House. Miller only came to consider Delgado
   “mentally unstable” after they broke up and after she refused to abort their baby. (SOF ¶ 32).23
   The “Delgado is crazy” argument does not support actual malice.
            D.        Splinter’s Ideology Is Not Evidence Of Actual Malice
            Miller’s focus on the political ideology of Defendants’ website Splinter and Krueger’s
   purported personal animus towards Plaintiff also misses the mark. Even if Defendants were
   biased against Miller – and they were not – that would not be sufficient. The actual malice
   standard “directs attention to the defendant’s attitude toward the truth or falsity of the material
   published [not] the defendant’s attitude toward the plaintiff.’” Reader’s Digest Ass’n v. Superior
   Ct., 37 Cal. 3d 244, 257 (Cal. 1984). The Eleventh Circuit has expressly held that evidence of


   23
      Miller has launched a frontal assault on Delgado and her supposed mental instability. He has
   admitted to planting at least one story to make her look unstable (SOF ¶ 33), and it is a dominant
   theme in his Complaint. Miller is doing what powerful men have been doing for hundreds of
   years to discredit allegations raised by women – a ploy that has been widely discussed in the
   #MeToo movement – he tars Delgado as a hysterical and “crazy” ex-lover capable of resorting to
   false allegations to harm a man who scorned her. This trope is as old as the hills.

                                                    24
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 26 of 27



   the defendant’s “[i]ll-will, improper motive or personal animosity plays no role in determining
   whether a defendant acted with ‘actual malice.’” Dunn v. Air Line Pilots Ass’n, 193 F.3d 1185,
   1198, n.17 (11th Cir. 1999) (affirming summary judgment for defendants); Klayman, 650 F.
   App’x at 750-51 (finding evidence of ill-will to be “immaterial as to whether [defendants]
   actually had doubts about the veracity of the statements or alleged implications”). And as
   conceded by Plaintiff, one can hold certain political views while also accurately reporting on a
   story. (SOF ¶ 53.) See also Lohrenz, 350 F.3d at 1284 (“[e]vidence that the publishers of the
   alleged defamatory statements were on a mission to reinstate the ban against women being
   assigned to combat positions in the military” did not demonstrate actual malice).
            E.        Defendants Did Not “Avoid the Truth”
            Finally, Miller will no doubt argue that Defendants avoided further investigation into the
   Supplement in order to “avoid the truth.” This argument is insufficient as a matter of law and
   unsupported by the record. See Michel, 816 F.3d at 703-04 (a failure to investigate is not
   evidence of actual malice); N.Y. Times, 376 U.S. at 287-288 (Times not liable even though the
   evidence of the falsity of the story at issue would have been evident had the Times checked its
   own news files). As is clear from the record, Defendants reviewed the Supplement, finding it
   credible, spoke with Delgado and verified that the Supplement was authentic, reached out to the
   court to inquire about the Supplement directly, sought comment from Ali, and from Miller, both
   personally and through his attorney. (SOF ¶¶ 82, 96.) At no time did Krueger learn any
   information that caused her to have serious doubts about the Supplement or suggest that she
   purposefully avoided the truth. (SOF ¶ 96-97.) This is a far cry from Harte-Hanks Commc’ns,
   Inc. v. Connaughton, 491 U.S. 657, 682-85 (1989) (publisher opted not to interview the “one
   witness who was most likely to confirm . . . the events” and did not review a tape in its
   possession that would have revealed the falsity of the allegations). Unlike Harte-Hanks,
   Defendants here had no doubts to dispel, and did not look the other way in fear of finding
   contradictory information.
             Because there is no evidence of actual malice, summary judgment is warranted.
                                             CONCLUSION
            For the reasons stated herein, Defendants respectfully request that summary judgment be
   entered for Defendants.




                                                    25
   4822-0349-9929v.16 0109559-000002
Case 1:18-cv-24227-CMA Document 155 Entered on FLSD Docket 06/27/2019 Page 27 of 27



                                                      Respectfully submitted,
                                                      June 27, 2019


     Elizabeth A. McNamara                                Deanna K. Shullman
    Elizabeth A. McNamara (pro hac vice)                 Deanna K. Shullman (Florida Bar No. 514462)
    Katherine M. Bolger (pro hac vice)                   Rachel Fugate (Florida Bar. No. 144029)
    Claire K. Leonard (pro hac vice)                     Giselle M. Girones (Florida Bar. No. 124373)
    Abigail B. Everdell (pro hac vice)                   SHULLMAN FUGATE PLLC
    DAVIS WRIGHT TREMAINE                                2101 Vista Parkway, Suite 4006
    1251 Avenue of the Americas, 21st Floor              West Palm Beach, FL 33411
    New York, New York 10020                             Telephone: (561) 429-3619
    Telephone: (212) 489-8230                            dshullman@shullmanfugate.com
    lizmcnamara@dwt.com                                  rfugate@shullmanfugate.com
    katebolger@dwt.com                                   ggirones@shullmanfugate.com
    claireleonard@dwt.com
    abigaileverdell@dwt.com                              Attorneys for Defendants Gizmodo Media
                                                         Group, LLC and Katherine Krueger
    Attorneys for Defendants Gizmodo Media
    Group, LLC and Katherine Krueger



                                       CERTIFICATE OF SERVICE


            I hereby certify that on June 27, 2019, a true and correct copy of the foregoing has been
   served by CM/ECF on all counsel or parties of record on the service list.
                                                  Deanna K. Shullman
                                                  Deanna K. Shullman
                                                  Florida Bar No. 514462

                                             SERVICE LIST

   Kenneth G. Turkel, Esq.
   Shane B. Vogt, Esq.
   Bajo Cuva Cohen Turkel
   100 N. Tampa Street, Ste. 1900
   Tampa, FL 33602
   Phone: 813-443-2193
   kturkel@bajocuva.com
   shane.vogt@bajocuva.com
   Attorneys for Plaintiff


                                                    26
   4822-0349-9929v.16 0109559-000002
